Citation Nr: 0500422	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified before the 
undersigned Judge at the RO in November 2003.  The veteran 
also submitted medical evidence at the November 2003 hearing, 
along with a signed statement waiving initial consideration 
of the evidence by the RO.  In December 2004, the Board 
granted the veteran's motion for advancement on the docket 
(AOD).


FINDINGS OF FACT

1. The veteran's service-connected disability is for 
residuals of a right shoulder injury, rated 20 percent 
disabling.  

2. The veteran has a four-year college degree; he was 
employed as a chiropractor for more than 10 years and last 
worked in 1997.  

3. The veteran's service-connected disability, when 
associated with his educational attainment and occupational 
background, does not preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA or the 
duty to notify him regarding his claim in December 2001, 
prior to the agency decision in April 2002.  The December 
2001 VCAA letter notified the veteran of the evidence and 
information necessary to substantiate his TDIU claim.  The VA 
fully notified the veteran of what is required to 
substantiate such claims in the notification letter.  The 
VCAA letter along with the March 2003 statement of the case 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes service medical records, 
service records, VA medical records, VA examination reports, 
Social Security Administration (SSA) records, private medical 
records, written statement from the veteran's wife, and 
written statements from the veteran.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  Since all relevant 
evidence has been obtained, any technical failure to notify 
and assist the veteran would be harmless error.

TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation, or, with less disability, if certain 
criteria are met.  Where the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) 
(2004).

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2004).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

Subsequent thereto, the VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, the criteria includes a 
subjective standard.  It was also determined that 
"Unemployability" is synonymous with the inability to 
secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91 (1991).  In determining whether a veteran is 
entitled to individual unemployability, neither his 
nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, in deciding the claim, the Board may not favorably 
consider the effects of the veteran's nonservice-connected 
disabilities with respect to their degree of interference 
with the veteran's employability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If total 
industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

In the present case, the veteran is service connected for 
residuals of a right shoulder injury (right shoulder 
disorder), rated 20 percent disabling.  The combined schedule 
rating is 20 percent.  The veteran's right shoulder disorder 
is rated under Diagnostic Code 5202.  38 C.F.R. § 4.71a. 
(2004).  The record reflects that the veteran is right handed 
(major).  Under Code 5202, a 20 percent rating is warranted 
for either malunion of the shoulder with moderate deformity 
or recurrent dislocation of the shoulder at the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at the shoulder level.  A 30 percent rating 
is warranted for either malunion of the shoulder with market 
deformity or recurrent dislocation of the shoulder at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  A 50 percent rating is warranted for 
fibrous union of the shoulder, a 60 percent rating is 
warranted for nonunion of the shoulder (false flail joint), 
and an 80 percent rating is for loss of head of shoulder 
(flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2004). 

The medical evidence demonstrates degenerative arthritis of 
the right shoulder.  Traumatic arthritis established by X-ray 
findings is to be evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  Degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 
Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the major arm midway between the side 
and the shoulder warrants a 30 percent evaluation.  A 40 
percent evaluation requires limitation of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The Court held that the 
RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

The records showed that the veteran injured his right 
shoulder in service.  He was service-connected for right 
shoulder disorder in a September 1976 rating decision.  The 
most recent VA examination in October 2000 noted that the 
veteran complained that he felt constant right shoulder pain.  
The veteran stated that he could throw a ball one or two 
times and "that's it."  MRI test report dated in September 
1999 suggested probable partial rotator cuff retear of the 
right shoulder.  X-ray evidence demonstrated moderate 
degenerative changes.  Examination of the right shoulder 
revealed marked limitation of motion due to pain.  Forward 
flexion on the right shoulder was to 120 degrees with 
abduction to 110 degrees.  External rotation was to 40 
degrees; passive range of motion was better with forward 
flexion to 140 degrees.  There was normal strength in the 
shoulder musculature.  The diagnosis was history of rotator 
cuff tears with an apparent ongoing partial tear of the right 
rotator cuff musculature.  

There are numerous SSA records in the file.  Pertinent 
medical records include an October 2000 examination report 
from Dr. Lloyd K. Huang.  This report showed greater range of 
motion of the right shoulder on testing than the VA 
examination in October 2000.  Abduction of the shoulder was 
normal to 180 degrees.  Forward flexion was reduced to about 
150 degrees. Dr. Huang did note a knot at the area of the 
right acromioclavicular joint on the right shoulder.  X-rays 
of the right shoulder showed screws in the ball of the 
humerus with mild sclerosis around the screws; otherwise, no 
joint deformity was noted.  The diagnosis was rotator cuff 
tear.  

Upon review, the objective medical evidence demonstrates 
right shoulder limitation of motion and an existing rotator 
cuff tear; however, there is no competent medical evidence in 
the VA or private medical records demonstrating nonunion of 
the right shoulder (false flail joint) or loss of head of 
right shoulder (flail shoulder).  The veteran also did not 
complain of these symptoms either to his examiners or before 
the undersigned Judge.  As such, the veteran's right shoulder 
disorder does not warrant a 60 percent or higher rating under 
Code 5202 or any other diagnostic code, even with Deluca 
factors considered.  Therefore, the veteran's only service-
connected disability does not meet the percentage 
prerequisites for entitlement to TDIU under 38 C.F.R. § 
4.16(a) (one disability rated at least 60 percent, or a 
combined rating of 70 percent or more, with one service-
connected disability rated at 40 percent or more).  However, 
the veteran may be entitled to TDIU based on extraschedular 
considerations.  The question to be addressed is whether 
there are unusual circumstances, peculiar to this veteran, 
which prevent him from having the usual amount of success to 
be expected in overcoming the handicap of his disabilities.

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's TDIU claim.  While the veteran contended that he is 
unable to work due his service-connected disability, the 
medical documentation of record does not indicate that the 
veteran's right shoulder disorder alone would preclude all 
forms of substantial employment.  The evidence of record 
includes an SSA determination dated in November 2001, 
awarding SSA benefits on the basis of degenerative joint 
disease of the shoulders, status-post multiple torn rotator 
cuff repairs on the right, degenerative joint disease in the 
right knee, degenerative joint disease of the cervical and 
lumbar spine, status post laminectomy of the lumbar spine, 
and depression.  The Administrative Law Judge also 
specifically noted that the veteran was to undergo further 
back surgery.  

The Board notes that the record does contain sufficient 
evidence in the file to the effect that the veteran is 
unemployable.  However, while the SSA records, including 
medical reports and vocational specialist report, indicated 
that the veteran was unable to work, they did not indicate 
that the veteran was unable to secure or follow a 
substantially gainful occupation solely due to his service-
connected right shoulder disorder.  

The veteran testified before the undersigned Judge that, 
since 1997, he has been unable to continue employment in his 
former business as a chiropractor due to his right shoulder 
disability.  Inability to return to a previous occupation 
does not necessarily mean that the veteran is unable to 
engage in any type of gainful activity.  The Board notes the 
October 2003 medical statement from Burton F. Elrod, M.D., 
demonstrating that the veteran has permanent limitations 
regarding use of his upper extremities due to disabilities of 
both shoulders; Dr. Elrod also noted recent left shoulder 
reinjury and did not indicate that the veteran was 
unemployable due solely to right shoulder disability.  A 
March 2001 statement from David McCord, M.D., noted that the 
veteran was totally occupationally disabled since December 
1997 but also noted disabilities of severe neck impairment, 
severe degenerative thoracic disease, severe degenerative 
lumbar disease with recurrent disc herniation along with 
severe problems with his knees and shoulders.  The record, 
including the numerous private treatment reports and VA 
clinical records, do not contain competent medical evidence 
showing that the veteran is unable to find suitable gainful 
employment because of his right shoulder disorder.  The 
veteran has a four-year college degree and more than 10 years 
of experience practicing as a chiropractor in the private 
sector.  

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support the veteran's claim that his service-
connected residual right shoulder disorder alone prevents him 
from engaging in substantially gainful employment consistent 
with his education and occupational experience, and without 
regard to age or nonservice-connected disabilities.  The 
veteran's education and job experience provide him with the 
ability to obtain suitable gainful employment, despite his 
service-connected right shoulder disorder.  

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted.  38 
C.F.R. § 4.16(b) (2004).

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against a grant of 
entitlement to TDIU, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.


	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


